— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Palella, J.), dated January 3,1983, which dismissed the petition and denied the writ.
Judgment affirmed, without costs or disbursements.
The record indicates that (1) petitioner agreed to comply with condition number 8 of his conditions of release, i.e., that he would not “violate the provisions of any law” to which he was subject and which provided “for a penalty of imprisonment”, and (2) petitioner violated that condition. Accordingly, his parole was properly revoked. We have examined petitioner’s remaining arguments and find them to be without merit (see Executive Law, § 259-d; People ex rel. Mendolia v Superintendent, Green Haven Correctional Facility, 47 NY2d 779). Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.